EXHIBIT 10.28

O’CHARLEY’S INC. (THE “COMPANY”)

SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION

I. DIRECTOR COMPENSATION. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

 

Annual Retainer    $21,250 (payable in quarterly installments) Fee for attending
each Board or Committee meeting in person    $2,550 Fee for attending each Board
or Committee meeting by telephone    $450 per Committee meeting/$850 per Board
meeting Additional annual fee for the Audit Committee Chair, Compensation and
Human Resources Committee Chair and Nominating and Corporate Governance
Committee Chair    $5,100 (payable in quarterly installments) Additional Annual
Retainer for the Chairman of the Board    $63,750 (payable in quarterly
installments)

Each non-employee director receives a grant of restricted stock valued at
$100,000 on the date of his or her initial election or appointment to the Board.
These shares vest in three equal, annual installments beginning on the first
anniversary date of the grant. In addition, on the date of each annual meeting
of shareholders, each non-employee director who continues as a director
following such meeting and who has served as a director for at least 11 months
prior to such meeting receives a grant of restricted stock valued at $79,999
based on the closing price of the Company’s common stock on the date of grant.
The shares vest in full on the date of the next annual meeting of shareholders
following the date of grant.

II. NAMED EXECUTIVE OFFICER COMPENSATION. The following table sets forth the
current base salaries provided to the Company’s executive officers who were
named executive officers (the “Named Executive Officers”) for fiscal 2011.

 

EXECUTIVE OFFICER

   CURRENT SALARY

David W. Head

   $625,000

R. Jeffrey Williams

   $300,000

Marc A. Buehler

   $400,000

John R. Grady

   $367,710

Alfred L. Thimm, Jr.

   $275,000

The Named Executive Officers are also eligible to receive cash incentive bonuses
for fiscal 2012 financial performance. For 2012, the Company has established
target cash bonuses (as a percentage of base salary) for the Named Executive
Officers as follows:

 

EXECUTIVE OFFICER

   TARGET  

David W. Head

     100 % 

R. Jeffrey Williams

     60 % 

Marc A. Buehler

     60 % 

John R. Grady

     60 % 

Alfred L. Thimm, Jr.

     50 % 



--------------------------------------------------------------------------------

For Mr. Head, the performance targets are based entirely on meeting the
corporate adjusted EBITDA budget. For Mr. Williams, the performance targets are
based 90% on meeting the corporate adjusted EBITDA budget and 10% on meeting
certain strategic initiatives. For Messrs. Buehler, Grady and Thimm, the
performance targets are based 20% on meeting the corporate adjusted EBITDA
budget, 70% on meeting concept adjusted EBITDA (O’Charley’s, Ninety Nine and
Stoney River Legendary Steaks, respectively) budget and 10% on meeting certain
strategic initiatives.

In addition to their base salaries and bonus potential, the Named Executive
Officers are also eligible to:

 

  •  

participate in the Company’s long-term incentive program, which currently
involves the award of non-qualified stock options pursuant to the Company’s 2008
Equity and Incentive Plan;

 

  •  

receive a $25,000 per year car allowance;

 

  •  

participate in the Company’s Deferred Compensation Plan;

 

  •  

participate in the Company’s broad-based benefit programs generally available to
its salaried employees, including health, disability and life insurance
programs; and

 

  •  

receive Company-provided life, accidental death and dismemberment, short-term
disability and long-term disability insurance benefits.